Exhibit Contact: David Baggs, Investor Relations 904-359-4812 Garrick Francis, Corporate Communications 877-835-5279 CSX Provides Information on Impact of Recent Storms JACKSONVILLE, Fla. (September 23, 2008) – CSX Corporation (NYSE:CSX) today said that the financial impact of recent storms in the Gulf Coast and Midwest is now expected to reduce third quarter operating income by $40 million to $50 million and earnings per share by six to eight cents. The impact is primarily related to asset write downs, business interruption and reroute expenses. The company did not change its 2008 or long-term financial guidance. About
